Case: 14-3089      Document: 9    Page: 1    Filed: 06/03/2014




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                JERRIDENE H. MOORE,
                      Petitioner,

                             v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                         2014-3089
                   ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-0752-11-0881-I-1.
                ______________________

                       ON MOTION
                   ______________________

                         ORDER
    Jerridene H. Moore moves for leave to proceed in
forma pauperis.      The Social Security Administration
moves to recaption this matter to designate the Merit
Systems Protection Board (Board) as the respondent, and
for an extension of time for the Board to file its brief.
    Accordingly,
    IT IS ORDERED THAT:
Case: 14-3089   Document: 9    Page: 2    Filed: 06/03/2014



2                              MOORE   v. MSPB



    (1) The motion for leave to proceed in forma pauperis
is granted.
     (2) The motion to recaption is granted. The revised
official caption is reflected above.
    (3) The motion for an extension of time is granted.
The Board shall file its response brief within 21 days of
the date of this order.
                                  FOR THE COURT

                                  /s/ Daniel E. O’Toole
                                  Daniel E. O’Toole
                                  Clerk of Court
s24